Exhibit 10.9



WISCONSIN ENERGY CORPORATION
NON-QUALIFIED RETIREMENT SAVINGS PLAN
Effective January 1, 2015




--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


 
 
 
 
Page


 
 
 
 
 
INTRODUCTION
 
1


 
 
 
 
 
ARTICLE 1 DEFINITIONS
 
1


 
 
 
 
 
ARTICLE 2 ELIGIBILITY AND PARTICIPATION
 
6


 
2.1
Eligibility and Participation
 
6


 
2.2
Cessation of Participation
 
6


 
 
 
 
 
ARTICLE 3 CONTRIBUTIONS
 
7


 
3.1
Eligibility for Non-qualified Employer Pension Contributions
7


 
3.2
Annual Non-qualified Employer Pension Contribution Amount
7


 
 
 
 
 
ARTICLE 4 ACCOUNTS
 
8


 
4.1
Establishment of Accounts
 
8


 
4.2
Vesting
 
8


 
4.3
Deemed Investments
 
8


 
4.4
Taxes
 
11


 
 
 
 
 
ARTICLE 5 DISTRIBUTION OF ACCOUNT
 
11


 
5.1
Time for Distribution
 
11


 
5.2
Payment Forms and Election
 
11


 
5.3
Benefits Upon Separation from Service
 
11


 
5.4
Benefits Upon Death
 
12


 
5.5
Changes to Form of Payment
 
12


 
5.6
Change in Control
 
12


 
5.7
Discretion to Accelerate Distribution
 
13


 
 
 
 
 
ARTICLE 6 LEAVE OF ABSENCE
 
13


 
 
 
 
 
ARTICLE 7 BENEFICIARY DESIGNATION
14


 
7.1
Beneficiary
 
14


 
7.2
Beneficiary Designation; Change
 
14


 
7.3
Acknowledgment
 
14


 
7.4
No Beneficiary Designation
 
14


 
7.5
Doubt as to Beneficiary
 
15


 
7.6
Discharge of Obligations
 
15


 
 
 
 
 
ARTICLE 8 TERMINATION, AMENDMENT OR MODIFICATION
15


 
8.1
Termination
 
15


 
8.2
Amendment
 
15


 
8.3
Effect of Payment
 
16


 
 
 
 
 
ARTICLE 9 CLAIMS PROCEDURES
 
16


 
9.1
Plan Administration
 
16


 
9.2
Powers, Duties and Procedures
 
16


 
9.3
Administration Upon Change In Control
 
17


 
9.4
Agents
 
17



 
 
 
 
Page


 
9.5
Binding Effect of Decisions
 
17


 
9.6
Indemnity of Committee
 
17


 
9.7
Employer Information
 
17


 
9.8
Coordination with Other Benefits
 
18


 
 
 
 
 
ARTICLE 10 CLAIMS PROCEDURES
 
18


 
10.1
Presentation of Claim
 
18


 
10.2
Decision on Initial Claim
 
18


 
10.3
Right to Review
 
19


 
10.4
Decision on Review
 
19


 
10.5
Form of Notice and Decision
 
20


 
10.6
Legal Action
 
20


 
 
 
 
 
ARTICLE 11 TRUST
 
20


 
11.1
Establishment of the Trust
 
20


 
11.2
Interrelationship of the Plan and the Trust
 
20


 
11.3
Distributions From the Trust
 
20


 
 
 
 
 
ARTICLE 12 MISCELLANEOUS
 
20


 
12.1
Status of Plan
 
20


 
12.2
Unsecured General Creditor
 
20


 
12.3
Employer’s Liability
 
21


 
12.4
Nonassignability
 
21


 
12.5
Not a Contract of Employment
 
21


 
12.6
Furnishing Information
 
21


 
12.7
Receipt and Release
 
21


 
12.8
Incompetent
 
21


 
12.9
Governing Law and Severability
 
22


 
12.10
Notices and Communications
 
22


 
12.11
Notices and Communications
 
22


 
12.12
Insurance
 
22


 
12.13
Legal Fees To Enforce Rights After Change in Control
 
22


 
12.14
Terms
 
23


 
12.15
Headings
 
23










i

--------------------------------------------------------------------------------




WISCONSIN ENERGY CORPORATION
NON-QUALIFIED RETIREMENT SAVINGS PLAN
INTRODUCTION
Effective January 1, 2015, Wisconsin Energy Corporation, a Wisconsin Corporation
(the "Company") establishes the Wisconsin Energy Corporation Non-qualified
Retirement Savings Plan (the "Plan"), as set forth herein, to provide benefits
to a select group of management and highly compensated employees who contribute
materially to the continued growth, development and future business success of
the Company and its subsidiaries, if any. The Plan shall be unfunded for tax
purposes and for purposes of Title I of the Employee Retirement Income Security
Act of 1974, as amended ("ERISA").
The Company froze eligibility under the Wisconsin Energy Corporation Retirement
Account Plan (the "RAP") for non-represented (management) employees who were
hired, rehired, or transferred from a union to non-represented position on or
after January 1, 2015. In lieu of participating in the RAP, those employees will
be eligible for Qualified Employer Pension Contributions under the 401(k) Plan.
This Plan provides supplemental retirement benefits to a select group of
management and highly compensated employees who are eligible for those Qualified
Employer Pension Contributions.
The Plan is intended to comply with the provisions of Code Section 409A, and any
guidance and regulations issued thereunder. The Plan shall be interpreted and
administered consistent with this intent.
ARTICLE 1
DEFINITIONS


Whenever used herein, the following terms have the meanings set forth below:
1.1
“Account” shall mean a bookkeeping account established for the benefit of a
Participant under Article 4 utilized solely to measure and determine the amounts
credited under the Plan on behalf of a Participant or her Beneficiary.

1.2
“Annual Non-qualified Employer Pension Contribution Amount” shall mean, for any
one Plan Year, the amount determined in accordance with Section 3.2.

1.3
“Annual Installment Method” shall mean an annual installment payment over a
specified number of years. To determine the value of the Participant’s Account
balance for calculating an installment payment, the Participant’s Account
balance shall be valued as of the close of business on the last business day of
the Plan Year preceding the Plan Year for which payment is to be made.
Notwithstanding the foregoing, when determining the Account balance for
calculating the first installment payment for a Participant who is a “specified
employee” within the meaning of Code Section 409A subject to a payment delay
pursuant to Section 5.3 or 5.6, the Participant’s Account balance shall be
valued as of the close of business on the last business day of the calendar
quarter preceding the date the first payment is scheduled to





--------------------------------------------------------------------------------




occur. Each annual installment shall be calculated by multiplying the Account
balance determined above, as the case may be, by a fraction, the numerator of
which is one, and the denominator of which is the remaining number of annual
payments due to the Participant. For example, if a 5-year Annual Installment
Method is specified, the first payment shall be 1/5 of the Account balance,
valued as described herein. The following Plan Year, the payment shall be 1/4 of
the Account balance, valued as described herein.
1.4
“Base Annual Salary” shall mean the annual cash compensation relating to
services performed during a Plan Year, whether or not paid in, or included on
the Form W-2 for, such Plan Year, excluding severance payments, non-qualified
supplemental pension payments, performance awards, bonuses, commissions,
overtime, fringe benefits, relocation expenses, incentive payments, non-monetary
awards, directors’ fees and other fees, automobile and other allowances paid to
an Eligible Employee for employment services rendered (whether or not such
allowances are included in the Eligible Employee’s gross income), stock options,
restricted stock, performance shares or units, dividends, dividend equivalents
and any other equity-based award provided under a plan or arrangement of an
Employer. Base Annual Salary shall be calculated before it is deferred or
contributed by the Eligible Employee under a qualified or non-qualified plan of
an Employer and shall include amounts not otherwise included in the Eligible
Employee’s gross income under Code Sections 125, 132(f)(4), 402(e)(3), 402(h) or
403(b) pursuant to plans established by an Employer; provided, however, that all
such amounts shall be included in Base Annual Salary only to the extent that the
amount would have been payable in cash to the Eligible Employee had there been
no such plan.

1.5
“Beneficiary” shall mean one or more persons, trusts, estates or other entities
designated by the Participant in accordance with Article 7 that are entitled to
receive benefits under this Plan upon the death of a Participant.

1.6
“Board” shall mean the board of directors of the Company.

1.7
“Change in Control” shall mean, with respect to the Company, the occurrence of
any one of the following dates, interpreted consistent with Treasury Regulation
Section‑1.409A‑3(i)(5).

(a)
Change in Ownership. The date any one Person, or more than one Person Acting as
a Group, acquires ownership of stock of the Company that, together with stock
held by such Person or Group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. Notwithstanding the
foregoing, for purposes of this paragraph, if any one Person, or more than one
Person Acting as a Group, is considered to own more than 50% of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same Person or Persons is not considered to cause a
Change in Control.


2

--------------------------------------------------------------------------------




(b)
Change in Effective Control.

(i)
The date any one Person, or more than one Person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company.
Notwithstanding the foregoing, for purposes of this subparagraph, if any one
Person, or more than one Person Acting as a Group, is considered to effectively
control the Company, the acquisition of additional control of the Company by the
same Person or Persons is not considered to cause a Change in Control; or

(ii)
The date a majority of the members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board before the date of the
appointment or election.

(c)
Change in Ownership of a Substantial Portion of the Company’s Assets. The date
any one Person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or Persons) assets from the Company that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), “gross fair market value”
means the value of the assets of the Company, or the value of the assets being
disposed of, determined without regard to any liabilities associated with such
assets. Notwithstanding the foregoing, a transfer of assets is not treated as a
Change in Control if the assets are transferred to:

(i)
An entity that is controlled by the shareholders of the transferring
corporation;

(ii)
A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

(iii)
An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by the Company;

(iv)
A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(v)
An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause (iv).


3

--------------------------------------------------------------------------------




(d)
“Person” and “Acting as a Group.”

(i)
For purposes of this Section, “Person” shall have the meaning set forth in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended.

(ii)
For purposes of this Section, Persons shall be considered to be “Acting as a
Group” if they are owners of a corporation that enter into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company. If a Person, including an entity, owns stock in both
corporations that enter into a merger, consolidation, purchase or acquisition of
stock, or similar transaction, such shareholder is considered to be Acting as a
Group with the other shareholders only with respect to the ownership in that
corporation before the transaction giving rise to the change and not with
respect to the ownership interest in the other corporation. Notwithstanding the
foregoing, Persons shall not be considered to be Acting as a Group solely
because they purchase or own stock of the same corporation at the same time, or
as a result of the same public offering.

1.8
"Chief Executive Officer" or "CEO" shall mean the Chief Executive Officer of the
Company.

1.9
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

1.10
“Committee” shall mean an internal administrative committee appointed by the CEO
to administer the Plan in accordance with Article 9.

1.11
“Company” shall mean Wisconsin Energy Corporation, a Wisconsin corporation, and
any successor to all or substantially all of the Company’s assets or business.

1.12
“Company Stock” shall mean Wisconsin Energy Corporation common stock.

1.13
“Compensation Committee” shall mean the Compensation Committee of the Board.

1.14
"EDCP" shall mean the Wisconsin Energy Corporation Executive Deferred
Compensation Plan, as restated effective as of January 1, 2015, and as may be
amended from time to time or any successor to such plan.

1.15
“Election Form” shall mean the form or forms established from time to time by
the Committee that a Participant completes and submits in accordance with
Committee rules to designate a form of payment pursuant to Section 5.2 and/or
make or change an investment election. To the extent authorized by the
Committee, such form may be electronic or set forth in some other media or
format.

1.16
"Eligible Employee" shall mean an employee of an Employer who is designated as
eligible to participate in the Plan in accordance with Section 2.1


4

--------------------------------------------------------------------------------




1.17
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
or the Chief Executive Officer to participate in the Plan and have adopted the
Plan as a sponsor.

1.18
“Ending Valuation Date” shall mean the last business day of the Plan Year
immediately preceding the Plan Year of distribution of a lump sum payment or
final installment payment, as the case may be.

1.19
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

1.20
“401(k) Plan” shall mean the Wisconsin Energy Corporation Employee Retirement
Savings Plan as may be amended from time to time or any successor to such plan.

1.21
"IRS Limitations" shall mean the limitation on tax-qualified benefits imposed by
Code Section 415, Code Section 401(a)(17), or any other limitation on
tax-qualified benefits to which a participant may be entitled under a plan
sponsored by the Company.

1.22
“Measurement Funds” shall mean the hypothetical investment funds available under
the Plan, as provided in Section 4.3, to determine the earnings and losses
credited to a Participant’s Account.

1.23
“Participant” shall mean a current or former Eligible Employee who participates
in the Plan in accordance with Article 2 and maintains an Account balance
hereunder. A spouse or former spouse of a Participant shall not be treated as a
Participant in the Plan or have an Account under the Plan, even if she has an
interest in the Participant’s Account as a result of applicable law or property
settlements resulting from legal separation or divorce.

1.24
“Plan” shall mean the Wisconsin Energy Corporation Non-qualified Retirement
Savings Plan, including any amendments adopted hereto.

1.25
“Plan Year” shall mean the calendar year.

1.26
"Qualified Employer Pension Contribution" shall mean "qualified employer pension
contribution" as defined under the 401(k) Plan.

1.27
“Separation from Service” shall mean the Participant’s termination of employment
with all Employers and other entities affiliated with the Company, voluntarily
or involuntarily, for any reason other than on account of death, or as otherwise
provided by the Department of Treasury in regulations promulgated under Code
Section 409A. For purposes of the foregoing, whether an entity is affiliated
with the Company shall be determined pursuant to the controlled group rules of
Code Section 414, as modified by Code Section 409A. Unless the employment
relationship is terminated earlier by the Employer or the Participant, the
following shall apply for determining a Separation from Service for Code Section
409A only:


5

--------------------------------------------------------------------------------




(a)
Except as provided in paragraph (b), the Participant’s employment relationship
with the Employer shall be treated as continuing intact while the individual is
on a military leave, sick leave or other bona fide leave of absence if the
period of such leave does not exceed six months (or longer, if required by
statute or contract). If the period of the leave exceeds six months and the
Participant’s right to reemployment is not provided either by statute or
contract, the employment relationship is deemed to terminate on the first date
immediately following such six-month period.

(b)
Where a leave of absence is due to any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than six months, where such impairment
causes the Participant to be unable to perform the duties of her position of
employment or any substantially similar position of employment, the
Participant’s relationship with the Employer shall be treated as continuing
intact for a period of 29 months and will be deemed to terminate on the first
date immediately following such 29 month period.

1.28
"STPP" shall mean the Wisconsin Energy Corporation Short-Term Performance Plan,
as amended and restated effective as of January 1, 2015, and as may be amended
from time to time thereafter or any successor to such plan.

1.29
“Trust” shall mean any fund created by a rabbi trust agreement established by
the Company referencing the Plan, and as amended from time to time.

ARTICLE 2
ELIGIBILITY AND PARTICIPATION
2.1
Eligibility and Participation. The Chief Executive Officer, the Board or the
Compensation Committee may designate those key employees of the Employer
eligible to participate in the Plan ("Eligible Employees"), provided that
participation in the Plan shall be limited to a select group of management and
highly compensated employees of the Employer (as defined in ERISA Sections
201(2), 301(a)(3) and 401(a)(1)) hired, rehired or transferred into a
non-represented (management) position with the Company on or after January 1,
2015.. An Eligible Employee shall become a Participant as of the date determined
by the Chief Executive Officer, the Board or the Compensation Committee and
remain a Participant in the Plan until her Account is paid in full.

2.2
Cessation of Participation. The Chief Executive Officer, the Board or the
Compensation Committee shall have the discretionary authority to exclude a
Participant from receiving further contributions under the Plan with such
exclusion becoming effective as of the first day of the immediately following
Plan Year. Such Participant shall remain a Participant in the Plan until her
Account balance is paid in full.


6

--------------------------------------------------------------------------------




ARTICLE 3
CONTRIBUTIONS
3.1
Eligibility for Non-qualified Employer Pension Contributions. A Participant
shall be eligible to receive an Annual Non-qualified Employer Pension
Contribution Amount for the Plan Year if the Participant satisfies the following
requirements:

(a)
The Participant is employed by an Employer on the last day of the Plan Year; and

(b)
The Participant completes 1,000 hours of service (as calculated under the 401(k)
Plan) during such Plan Year.

Notwithstanding the foregoing, a Participant who terminates employment prior to
the last day of the Plan Year by reason of death, attainment of age 59 1/2, or
attainment of age 55 with 10 years of vesting service (as calculated under the
401(k) Plan on an elapsed time basis) shall be eligible to receive an Annual
Non-qualified Employer Pension Contribution Amount for the Plan Year.
3.2
Annual Non-qualified Employer Pension Contribution Amount. For each Plan Year,
the Annual Non-qualified Employer Pension Contribution Amount provided under
this Article 3 shall equal (a) less (b), subject to (c) below:

(a)
The Qualified Employer Pension Contribution that would have been allocated to
the Participant's account under the 401(k) Plan for the Plan Year, calculated
without regard to IRS Limitations and taking into account:

(i)
All Base Annual Salary, whether paid and/or deferred to the EDCP in the Plan
Year;

(ii)
STPP awards, whether paid and/or deferred to the EDCP in the Plan Year; and

(iii)
Any other bonus award which has been approved by the Board, Committee or Chief
Executive Officer of the Company for inclusion in calculating the Annual
Non-qualified Employer Pension Contribution Amount for the Plan Year.

(b)
The Qualified Employer Pension Contribution that was actually allocated to the
Participant's account under the 401(k) Plan.

(c)
The Qualified Employer Pension Contribution shall be determined by using the
formula under the 401(k) Plan applicable to the Participant with the adjustments
outlined in paragraph (a) above. On and after January 1, 2015, the Qualified
Employer Pension Contribution formula under the 401(k) Plan is 6% of eligible
compensation. Such Qualified Employer Pension Contribution formula is subject to
change under the 401(k) Plan. In this regard, any amendment to the 401(k) Plan
that makes such


7

--------------------------------------------------------------------------------




change shall be incorporated herein by reference effective as of the date of any
such change.
ARTICLE 4
ACCOUNTS
4.1
Establishment of Accounts. Bookkeeping accounts shall be established for each
Participant to reflect the contributions made for the Participant’s benefit,
together with adjustments for income, gains or losses attributable thereto, and
any payments from the Plan. Accounts are established solely for the purpose of
tracking contributions made by an Employer and any income adjustments thereto.
The Accounts shall not be used to segregate assets for payment of any amounts
allocated under the Plan, and shall not constitute or be treated as a trust fund
of any kind. The Annual Non-qualified Employer Pension Contribution Amount, if
any, shall be credited to the Account as of the last day of the Plan Year,
unless the Employer in its sole discretion determines otherwise.

4.2
Vesting. A Participant shall become 100% vested and have a nonforfeitable right
to the amounts credited to her Account, adjusted for deemed income, gains and
losses attributable thereto, upon the earliest to occur of the following:

(a)
Completion of three years of vesting service as determined under the 401(k) Plan
for vesting in the Qualified Employer Pension Contribution;

(b)
The occurrence of a Change in Control; or

(c)
The Participant's death or attainment of age 59-1/2 (the normal retirement age
under the 401(k) Plan) while employed by an Employer.

Notwithstanding the foregoing, the vesting schedule for a Participant’s Account
shall not be accelerated to the extent that the Committee determines that such
acceleration would cause the deduction limitations of Code Section 280G to
become effective. If the Participant’s Account is not vested pursuant to such a
determination, the Participant may request independent verification of the
Committee’s calculations with respect to the application of Code Section 280G.
In such case, the Committee shall provide to the Participant within 15 business
days of such request an opinion (which need not be unqualified) of the Company’s
independent auditors, which opinion shall state that any limitation in the
vested percentage hereunder is necessary to avoid the limits of Code
Section 280G and contain supporting calculations. The cost of such opinion shall
be paid by the Company.
4.3
Deemed Investments. Subject to paragraph (g) below, and in accordance with, and
subject to, the rules and procedures that are established from time to time by
the Committee in its sole discretion, amounts shall be credited or debited to a
Participant’s Account in accordance with the following rules. The Committee’s
discretion includes the right to supersede the specific rights identified below,
with or without retroactive effect:


8

--------------------------------------------------------------------------------




(a)
Measurement Funds. Amounts credited to each Participant’s Account shall be
deemed invested, in accordance with the Participant’s directions, in one or more
Measurement Funds that are available under the Plan. The hypothetical investment
funds available under the Plan shall be those designated by the Committee, from
time to time in its discretion, taking into consideration recommendations by the
WEC Investment Trust Policy Committee (if any). - Subject to paragraph (g)
below, a Participant may elect one or more of the following Measurement Funds
for the purpose of crediting additional amounts to her Account: (i) any
Measurement Fund if any are selected by the Committee from time to time, or
(iii) a Company Stock Measurement Fund (described as a mutual fund that is 100%
invested in shares of Company Stock, with dividends deemed reinvested in
additional shares of Company Stock).

Subject to paragraph (g) below, the Committee may, in its sole discretion,
discontinue, substitute or add a Measurement Fund, subject to such advance
notice to Participants if the Committee determines, in its sole discretion, that
such notice is necessary. The Committee also may suspend (i.e. freeze) an
existing Measurement Fund at any time, subject to advance notice if the
Committee determines necessary, thereby freezing the Fund as to the crediting of
additional deemed investments subsequent to the effective date of the
suspension.
(b)
Election of Measurement Funds. Subject to paragraphs (g), a Participant shall
elect one or more Measurement Funds to be used to determine the additional
amounts to be credited to her Account, unless changed pursuant to rules as the
Committee shall determine, in its discretion, from time to time. However,
subject to paragraphs (g) and any rules and procedures established from time to
time by the Committee in its sole discretion, the Participant may elect to add
or delete one or more Measurement Funds to be used to determine the additional
amounts to be credited to her Account, or to change the portion of her Account
allocated to each previously or newly elected Measurement Fund. Such rules may
include, but are not limited to, rules and/or trading policies that govern the
timing, frequency, and manner in which elections are made to allocate or
reallocate deemed investment amounts among the Measurement Funds, and may be
modified at any time and from time to time by the Committee in its sole
discretion. If an election is made to change a Measurement Fund, it shall become
effective and apply thereafter in accordance with the rules of the Committee for
all subsequent periods in which the Participant participates in the Plan, unless
changed in accordance with the previous provisions. All rights of a Participant
or any other person to elect or change the Measurement Funds under this Section
shall be deemed to have ceased as of the Ending Valuation Date and no adjustment
in the value of an Account balance shall be considered for any purpose under the
Plan after such Ending Valuation Date. If a Participant fails to elect a
Measurement Fund for all or a portion of her Account, the unallocated amounts in
the Participant's account shall be allocated to a Measurement Fund that is a
target retirement date fund based on the Participant's age, or such other
default investment option designated by the Committee.


9

--------------------------------------------------------------------------------




(c)
Proportionate Allocation. In making any election described in paragraph (b)
above, the Participant shall specify on the Election Form, in increments of 1%,
the percentage of her Account balance to be allocated to a Measurement Fund (as
if the Participant was making an investment in that Measurement Fund with that
portion of her Account balance).

(d)
Crediting or Debiting Method. The performance of each elected Measurement Fund
(either positive or negative) shall be determined by the Committee, in its sole
discretion, based on the performance of the Measurement Funds themselves. A
Participant’s Account shall be credited or debited on a periodic basis based on
the performance of each Measurement Fund selected by the Participant, as
determined by the Committee in its sole discretion, provided that no adjustment
in the value of a Participant’s Account balance shall be considered after the
Ending Valuation Date.

(e)
No Actual Investment. Notwithstanding any other provision of this Plan to the
contrary, the Measurement Funds shall be used for measurement purposes only, and
a Participant’s election of any Measurement Fund, the allocation of her Account
thereto, the calculation of additional amounts and the crediting or debiting of
such amounts to a Participant’s Account shall not be considered or construed in
any manner as an actual investment of her Account balance in any such
Measurement Fund. If the Employer or the trustee, in its sole discretion,
decides to invest funds in any or all of the Measurement Funds, no Participant
shall have any rights in or to such investments themselves. Notwithstanding the
foregoing, a Participant’s Account balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on her behalf by the
Employer or the trustee; the Participant shall at all times remain an unsecured
creditor of the Company.

(f)
Investment of Trust Assets. The trustee of the Trust shall be authorized, upon
written instructions received from the Committee or adesignee appointed by the
Committee, to invest and reinvest the assets of the Trust in accordance with the
applicable Trust Agreement, including the disposition of Company Stock and
reinvestment of the proceeds in one or more investment vehicles designated by
the Committee.

(g)
Special Considerations for Participants Subject to Section 16 of the Securities
Exchange Act of 1934. In order for any election under this Plan by a Participant
who is an officer subject to the reporting requirements and trading restrictions
of Section 16 of the Securities Exchange Act of 1934 (“Section 16”) to conform
to Section 16, the Participant shall consult with the Company’s designated
individual responsible for Section 16 reporting and compliance before making any
election to move any part of her Account into or out of the Company Stock
Measurement Fund. Any change of election to an alternative payout form made
under Section 5.5 by such Participant may only be given effect if it is approved
by the Compensation Committee or the Board. The Company reserves the right to
impose such restrictions as it determines necessary, in its sole discretion, on
any elections, transactions or other matters under this Plan relating to the
Company Stock Measurement Fund to comply with or qualify for exemption under
Section 16.


10

--------------------------------------------------------------------------------




4.4
Taxes. A Participant’s Employer shall withhold from a Participant’s non-deferred
compensation any employment taxes the Employer is required to withhold with
respect to amounts deferred under the Plan at the times required under
applicable regulations promulgated by the Department of the Treasury. To the
extent not previously withheld, the Employer, or the trustee of the Trust, shall
withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer, or the trustee of the Trust, in connection with such payments, in
amounts and in a manner to be determined in the sole discretion of the Employer
or the trustee of the Trust, as the case may be.

ARTICLE 5
DISTRIBUTION OF ACCOUNT
5.1
Time for Distribution. Distribution of a Participant’s Account shall be made on
the earliest to occur of:

(a)
The date set forth in Section 5.3 with respect to the Participant’s Separation
from Service;

(b)
The date set forth in Section 5.4 with respect to the Participant’s death; or

(c)
The date set forth in Section 5.6 with respect to a Separation from Service
after a Change in Control.

Notwithstanding any other provision of the Plan to the contrary, in no event
shall the distribution of any Account be accelerated to a time earlier than
which it would otherwise have been paid, whether by amendment of the Plan,
exercise of the Committee’s discretion or otherwise, except as permitted by
Section 5.7 or Treasury regulations issued pursuant to Code Section 409A.
5.2
Payment Forms and Election A Participant may elect to receive her Account
balance in the form of a lump sum or installments of five to ten years. The
amount of each installment shall be determined using the Annual Installment
Method. Notwithstanding the foregoing, if a Participant fails to elect a payment
form or the Participant's Account balance is $75,000 or less at the time of
Separation from Service, the Participant's Account shall be paid in a lump sum.
A Participant must file an Election Form with the Committee to elect a payment
form prior to the date she begins participating in the Plan.

5.3
Benefits Upon Separation from Service. Upon a Participant’s Separation from
Service, the Participant’s Account shall be paid or begin to be paid during the
first 90 days of the Plan Year following the Plan Year of the Participant’s
Separation from Service. Notwithstanding the foregoing, distributions made to
“specified employees” (determined pursuant to Treasury Regulation
Section 1.409A‑1(i)) upon such separation shall be paid or begin to be paid no
earlier than the first day of the seventh month following the Participant’s
Separation from Service unless the Participant dies during such six-month period
in which case Section 5.4 shall apply. If an Annual Installment Method is in
effect, subsequent installment payments shall be made thereafter during the
first 90 days of the Plan Year in which the installment is


11

--------------------------------------------------------------------------------




due. Payment shall be made in such form as determined under Section 5.2, taking
into account any changes to an elected form of payment pursuant to Section 5.5.
5.4
Benefits Upon Death. Upon the Participant’s death, the Plan Administrator shall
pay to the Participant’s Beneficiary a benefit equal to the remaining balance in
the Participant’s Account. Payment shall be made in accordance with the
provisions below.

(a)
Death While In Pay Status. If the Participant dies after commencing an
installment form of payment, but before the entire benefit is paid in full, the
Participant’s unpaid installment payments shall continue to be paid to the
Participant’s Beneficiary over the remaining number of years as that benefit
would have been paid to the Participant had the Participant survived. In the
event a Participant dies after a Separation from Service, but before actual
payment is made or begins, this paragraph shall apply and payment to the
Participant’s Beneficiary shall be paid or begin to be paid at the same time as
if the Participant had survived.

(b)
Death While Actively Employed. If a Participant dies while actively employed,
the Participant’s Account shall be paid or begin to be paid to the Participant’s
Beneficiary during the first 90 days of the Plan Year following the Plan Year of
the Participant’s death, regardless of whether the Participant is a specified
employee. Payment shall be made in such form as determined under Section 5.2,
taking into account any changes to an elected form of payment pursuant to
Section 5.5.

5.5
Changes to Form of Payment. A Participant may elect to change the form of
payment for her Account as follows:

(a)
A Participant who has elected a lump sum distribution may later change such
election to an installment payment, provided the first installment payment shall
be deferred to a date that is at least five years after the date the lump sum
distribution would otherwise have been made.

(b)
A Participant who has an installment election in effect may change such election
to a lump sum payment, provided the lump sum payment shall be deferred to a date
that is at least five years after the date the initial installment payment would
otherwise have commenced.

Any such election changes pursuant to this paragraph shall be completed in
accordance with Committee rules and must be made at least 12 months before the
event triggering distribution occurs. Therefore, if the event triggering
distribution occurs before such 12 month period has elapsed, then the election
to change the payment form shall not take effect. Notwithstanding anything in
this Section 5.5 to the contrary, the five-year delay described above shall not
apply to changes in the form of payment upon death.
5.6
Change in Control. Notwithstanding any other provision of the Plan to the
contrary, in the event a Participant incurs a Separation from Service within 18
months after a Change in Control, the Employer shall distribute the
Participant’s entire Account in a lump sum payment


12

--------------------------------------------------------------------------------




within 90 days after such Separation from Service, except in the case of any
individual who has previously filed a special written irrevocable deferral
election form under a special written contract with an Employer (including,
without limitation, the senior officer change in control, severance and
non-compete agreements currently in effect) electing not to receive such an
immediate lump sum but instead to be paid on another basis. Notwithstanding the
foregoing, distributions made to “specified employees” (determined pursuant to
Treasury Regulation Section 1.409A-1(i)) upon Separation from Service shall be
paid or begin to be paid no earlier than the first day of the seventh month
following the Participant’s Separation from Service, unless the Participant dies
during such six-month period in which case Section 5.4 shall apply.
5.7
Discretion to Accelerate Distribution.

(a)
The Committee shall have the discretion to make a distribution, or accelerate
the time or schedule of payment, from a Participant’s Account if payment is
required for:

(i)
FICA, FUTA and/or the corresponding withholding provisions of applicable state
and local taxes with respect to compensation deferred under the Plan. Any such
distribution shall not exceed the aggregate of such tax withholding and shall
reduce the Participant’s Account balance to the extent of such distributions; or

(ii)
payment of state, local or foreign tax obligations arising from participation in
the Plan that apply to an amount deferred under the Plan and FUTA resulting from
such payment. Any such payment shall not exceed the amount of such taxes due as
a result of Plan participation.

(b)
The Committee or a Plan representative is authorized to accelerate the time or
schedule of a payment under the Plan to an individual other than the
Participant, or to make a payment under the Plan to an individual other than the
Participant, to the extent necessary to fulfill a domestic relations order (as
defined in Code Section 414(p)(1)(B)). Payment to an alternate payee under a
domestic relations order shall be made in a lump sum within 90 days after the
Committee or Plan representative approves such order.

(c)
The Committee shall have the discretion to accelerate the time or schedule of a
payment under the Plan if the Plan fails to meet the requirements of Code
Section 409A and regulations promulgated thereunder, provided that any such
payment does not exceed the amount required to be included in income as a result
of such failure.

ARTICLE 6
LEAVE OF ABSENCE
If a Participant is authorized by an Employer to take a paid or unpaid bona fide
leave of absence for any reason, the employment relationship is treated as
continuing intact if the period of

13

--------------------------------------------------------------------------------




such leave does not exceed six months, or longer, so long as the Participant
retains a right to reemployment under an applicable statute or by contract.
If the leave of absence exceeds six months and the Participant does not retain a
right to reemployment under an applicable statute or by contract, the
Participant shall be deemed to have incurred a Separation from Service as of the
first date immediately following such six-month period. Notwithstanding the
foregoing, where a leave of absence is due to any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than six months, where such
impairment causes the Participant to be unable to perform the duties of her
position of employment or any substantially similar position of employment, the
Participant’s relationship with the Employer shall be treated as continuing
intact for a period of up to 29 months, unless earlier terminated by the
Employer or Participant. In this event, the Participant’s Account shall be
distributed pursuant to Section 5.3.
ARTICLE 7
BENEFICIARY DESIGNATION
7.1
Beneficiary. Each Participant may, at any time, designate one or more
Beneficiaries (both primary as well as contingent) to receive any benefits
payable under the Plan upon her death. The Beneficiary designated under this
Plan may be the same as or different from the Beneficiary designation under any
other plan of an Employer in which the Participant participates.

7.2
Beneficiary Designation; Change. A Participant shall designate her Beneficiary
by completing a beneficiary designation form established by the Committee or its
delegate, and returning it to the Committee or its designated agent. To the
extent authorized by the Committee, such form may be electronic or set forth in
some other media or format. A Participant may change her Beneficiary designation
by completing and otherwise complying with the terms of the beneficiary
designation form and the Committee’s rules and procedures, as in effect from
time to time. Upon the acceptance by the Committee of a new beneficiary
designation form, all Beneficiary designations previously submitted shall be
canceled. The Committee shall rely on the last completed beneficiary designation
form submitted by the Participant before her death. In the event of a
Participant's divorce, any designation of the Participant's former spouse as a
beneficiary shall be deemed void unless after the divorce the Participant
completes a new designation naming such former spouse as a Beneficiary.

7.3
Acknowledgment. No Beneficiary designation or change in Beneficiary designation
shall be effective until accepted by the Committee or a Plan representative.

7.4
No Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in this Article 7 or, if all designated Beneficiaries predecease the
Participant or die before complete distribution of the Participant’s Account,
then the Participant’s designated Beneficiary shall be deemed to be her
surviving spouse. If the Participant has no surviving spouse, but was survived
by a designated Beneficiary who was receiving benefits or was entitled to
receive distribution under this Plan but died before a complete distribution of
the Participant’s Account, the remaining benefits shall be paid to such
designated Beneficiary’s


14

--------------------------------------------------------------------------------




estate. If the Participant leaves no surviving spouse and was not survived by a
designated Beneficiary as provided in the foregoing sentence, the Participant’s
Account shall be paid to the Participant’s estate.
7.5
Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments under this Plan, the Committee may, in its sole
discretion, require the Participant’s Employer to withhold such payments until
the matter is resolved to the Committee’s satisfaction.

7.6
Discharge of Obligations. The complete payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and the Participant’s Election Form shall terminate upon such full payment of
benefits.

ARTICLE 8
TERMINATION, AMENDMENT OR MODIFICATION
8.1
Termination.

(a)
Although each Employer anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that an Employer will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
each Employer reserves the right to discontinue its participation in the Plan
and/or to terminate the Plan at any time with respect to all of its
participating Eligible Employees, by action of its board of directors or
compensation committee. The termination of the Plan shall not reduce the amount
of any benefit to which the Participant or Beneficiary is entitled to receive
under the Plan as of the termination date. Except as provided in paragraph (b)
below, Account balances shall be maintained under the Plan until such amounts
would otherwise have been distributed in accordance with the terms of the Plan
and Participants’ validly filed payment elections.

(b)
Notwithstanding any provision in the Plan to the contrary, upon termination of
the Plan, the Board of Directors or Compensation Committee reserves the
discretion to accelerate distribution of Participants’ Account (including those
Participants in pay status pursuant to an installment election) in accordance
with regulations promulgated by the Department of the Treasury under Code
Section 409A.

8.2
Amendment. The Company may, in its sole discretion, amend or modify the Plan at
any time, in whole or in part, by action of its Board, Compensation Committee or
the Committee; provided, however, that no amendment shall decrease the amount of
any Participant’s Account as of the date of the amendment. Further, during the
pendency of a Potential Change in Control (as defined below) and at all times
following a Change in Control, no amendment or modification may be made which in
any way adversely affects the interests of any Participant with respect to
amounts credited to such Participant’s Account as of the date of the amendment.
A “Potential Change in Control” shall be deemed to have occurred if one of the
following events occurs:


15

--------------------------------------------------------------------------------




(a)
The Company enters into an agreement, the consummation of which would result in
the occurrence of a Change in Control;

(b)
The Company or any Person publicly announces an intention to take or to consider
taking actions which, if consummated, would constitute a Change in Control;

(c)
Any Person becomes the Beneficial Owner (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
Company Stock representing 15% or more of either the then outstanding shares of
stock of the Company or the combined voting power of the Company’s then
outstanding Company Stock (not including the Company Stock beneficially owned by
such Person or any Company Stock acquired directly from the Company or its
affiliates); or

(d)
The Board adopts a resolution to the effect that, for purposes of this Plan, a
Potential Change in Control has occurred.

Except as otherwise noted, the capitalized terms in the above definition have
the same meaning as set forth in Section 1.7. The Company’s power to amend or
modify the Plan includes the power to suspend or freeze participation in the
Plan, provided such suspension or freeze does not cause a prohibited
acceleration of compensation under Code Section 409A.
8.3
Effect of Payment. The full payment of the Participant’s Account under any
provision of the Plan shall completely discharge the Plan’s and Employer’s
obligations to the Participant and her Beneficiaries under this Plan and the
Participant’s Election Forms shall terminate.

ARTICLE 9
ADMINISTRATION
9.1
Plan Administration. Except as otherwise provided in this Article 9, the Plan
shall be administered by the Committee. Members of the Committee may be
Participants under this Plan. Any individual serving on the Committee who is a
Participant shall not vote or act on any matter relating solely to himself or
herself.

9.2
Powers, Duties and Procedures. The Committee shall have full and complete
discretionary authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of the Plan, and (ii)
decide or resolve any and all questions including interpretations of the Plan,
as may arise in connection with the claims procedures set forth in Article 10 or
otherwise with regard to the Plan. The Committee shall have complete control and
authority to determine the rights and benefits of all claims, demands and
actions arising out of the provisions of the Plan of any Participant or
Beneficiary or other person having or claiming to have any interest under the
Plan. When making a determination or calculation, the Committee may rely on
information furnished by a Participant or the Employer. Benefits under the Plan
shall be paid only if the Committee decides in its sole discretion that the
Participant or Beneficiary is entitled to them. The Committee may delegate such
powers and duties as it determines for the efficient administration of the Plan.


16

--------------------------------------------------------------------------------




9.3
Administration Upon Change In Control. For purposes of this Plan, the Company
shall be the “Administrator” at all times before a Change in Control. Upon and
after a Change in Control, the Administrator shall be an independent third party
selected by the individual who, at any time before such event, was the Company’s
Chief Executive Officer or, if there is no such officer or such officer does not
act, by the Company’s then highest ranking officer (the “Appointing Officer”).
Upon a Change in Control, the Administrator shall have full and complete
discretionary power to determine all questions arising in connection with the
administration of the Plan and the interpretation of the Plan and Trust
including, but not limited to, benefit entitlement determinations. Upon and
after a Change in Control, the Company shall (i) pay all reasonable
administrative expenses and fees of the Administrator, (ii) indemnify the
Administrator against any costs, expenses and liabilities (including, without
limitation, attorney’s fees) of whatever kind and nature which may be imposed
on, asserted against or incurred by the Administrator in connection with the
performance of the duties hereunder, except with respect to matters resulting
from the gross negligence or willful misconduct of the Administrator or its
employees or agents, and (iii) supply full and timely information to the
Administrator on all matters relating to the Plan, the Trust, the Participants
and their Beneficiaries, the Account balances of the Participants, including the
dates of death or Separation from Service and such other pertinent information
as the Administrator may reasonably require. Upon and after a Change in Control,
the Administrator may be terminated (and a replacement appointed) only by an
Appointing Officer. Upon and after a Change in Control, the Administrator may
not be terminated by the Company.

9.4
Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to an Employer.

9.5
Binding Effect of Decisions. Notwithstanding any other provision of the Plan to
the contrary, the Committee or its delegate shall have complete discretion to
interpret the Plan and to decide all matters under the Plan. Any such
interpretation shall be final, conclusive and binding on all Participants,
Beneficiaries and any person claiming under or through any Participant, in the
absence of clear and convincing evidence that the Committee acted arbitrarily
and capriciously.

9.6
Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any other employee to whom the duties of the
Committee may be delegated, and the Administrator, as defined in Section 9.2,
against any and all claims, losses, damages, expenses or liabilities arising
from any action or failure to act with respect to this Plan, except in the case
of willful misconduct by the Committee, any of its members or any such employee
or the Administrator.

9.7
Employer Information. To enable the Committee and/or Administrator to perform
its functions, each Employer shall supply full and timely information to the
Committee on all matters relating to the compensation of its Participants, the
dates of the death or Separation from Service and such other pertinent
information as the Committee may reasonably require.


17

--------------------------------------------------------------------------------




9.8
Coordination with Other Benefits. The benefits provided to a Participant and the
Beneficiary under the Plan are in addition to any other benefits available to
such Participant under any other plan or program for employees of an Employer.
The Plan shall supplement and shall not supersede, modify or amend any other
such plan or program except as may otherwise be expressly provided.

ARTICLE 10
CLAIMS PROCEDURES
10.1
Presentation of Claim. Any Participant or Beneficiary (such Participant or
Beneficiary being referred to below as a “Claimant”) may deliver to the
Committee a written claim for benefits. If such a claim relates to the contents
of a notice received by the Claimant, the claim must be made within 90 days
after such notice was received by the Claimant. All other claims shall be made
within 180 days of the date on which the event that caused the claim to arise
occurred. The claim shall state with particularity the determination desired by
the Claimant. A claim shall be considered to have been made when a written
communication made by the Claimant or the Claimant’s representative is received
by the Committee.

10.2
Decision on Initial Claim. The Committee shall consider a Claimant’s claim and
provide written notice to the Claimant of any denial within a reasonable time,
but no later than 90 days after receipt of the claim. If an extension of time
beyond the initial 90-day period for processing is required, written notice of
the extension shall be provided to the Claimant before the initial 90-day period
expires indicating the special circumstances requiring an extension of time and
the date by which the Committee expects to render a final decision. In no event
shall the period, as extended, exceed 180 days. If the Committee denies, in
whole or in part, the claim, the notice shall set forth in a manner calculated
to be understood by the Claimant:

(a)
The specific reasons for the denial of the claim, or any part thereof;

(b)
Specific references to pertinent Plan provisions upon which such denial was
based;

(c)
A description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary; and

(d)
An explanation of the claim review procedure set forth in Section 10.3 below,
which explanation shall also include a statement of the Claimant’s right to
bring a civil action under ERISA Section 502(a) following a denial of the claim
upon review.


18

--------------------------------------------------------------------------------




10.3
Right to Review. A Claimant is entitled to appeal any claim that has been denied
in whole or in part. To do so, the Claimant must submit a written request for
review with the Committee within 60 days after receiving a notice from the
Committee that a claim has been denied, in whole or in part. Absent receipt by
the Committee of a written request for review within such 60-day period, the
claim shall be deemed to be conclusively denied. The Claimant (or the Claimant’s
duly authorized representative) may:

(a)
Review and/or receive copies of, upon request and free of charge, all documents,
records, and other information relevant to the Claimant’s claim;

(b)
Submit written comments, documents, records or other information relating to her
claim, which the Committee shall take into account in considering the claim on
review, without regard to whether such information was submitted or considered
in the initial review of the claim; and/or

(c)
Request a hearing, which the Committee, in its sole discretion, may grant.

If a Claimant requests to review and/or receive copies of relevant information
pursuant to paragraph (a) above before filing a written request for review, the
60-day period for submitting the written request for review will be tolled
during the period beginning on the date the Claimant makes such request and
ending on the date the Claimant reviews or receives such relevant information.
10.4
Decision on Review. The Committee shall render its decision on review promptly,
and not later than 60 days after it receives a written request for review of the
denial, unless a hearing is held or other special circumstances require
additional time. In such case, the Committee will notify the Claimant, before
the expiration of the initial 60-day period and in writing, of the need for
additional time, the reason the additional time is necessary, and the date (no
later than 60 days after expiration of the initial 60-day period) by which the
Committee expects to render its decision on review. Notwithstanding the
foregoing, if the Committee determines that an extension of the initial 60-day
period is required due to the Claimant’s failure to submit information necessary
for the Committee to decide the claim, the time period by which the Committee
must make its determination on review shall be tolled from the date on which the
notification of the extension is sent to the Claimant until the date on which
the Claimant responds to the request for additional information. The decision on
review shall be written in a manner calculated to be understood by the Claimant,
and shall contain:

(a)
Specific reasons for the decision;

(b)
Specific references to the pertinent Plan provisions upon which the decision was
based;

(c)
A statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records or other
information relevant (within the meaning of Department of Labor Regulation
Section 2560.503-1(m)(8)) to the Claimant’s claim;

(d)
A statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following a wholly or partially denied claim for benefits; and

(e)
Such other matters as the Committee deems relevant.


19

--------------------------------------------------------------------------------




10.5
Form of Notice and Decision. Any notice or decision by the Committee under this
Article 10 may be furnished electronically in accordance with Department of
Labor Regulation Section 2520.104b-(1)(c)(i), (iii) and (iv).

10.6
Legal Action. Any final decision by the Committee shall be binding on all
parties. A Claimant’s compliance with the foregoing provisions of this Article
10 is a mandatory prerequisite to a Claimant’s right to commence any legal
action with respect to any claim for benefits under this Plan. Any such legal
action must be initiated no later than 180 days after the Committee renders its
final decision. If a final determination of the Committee is challenged in
court, such determination shall not be subject to de novo review and shall not
be overturned unless proven to be arbitrary and capricious based on the evidence
considered by the Committee at the time of such determination.

ARTICLE 11
TRUST
11.1
Establishment of the Trust. The Company may establish a Trust and, if
established, each Employer shall contribute such amounts to the Trust from time
to time as it deems desirable.

11.2
Interrelationship of the Plan and the Trust. The provisions of the Plan shall
govern the rights of a Participant to receive distributions pursuant to the
Plan. The provisions of the Trust shall govern the rights of the Employers,
Participants and the creditors of the Employers to the assets transferred to the
Trust. Each Employer shall at all times remain liable to carry out its
obligations under the Plan.

11.3
Distributions From the Trust. Each Employer’s obligations under the Plan may be
satisfied with Trust assets distributed pursuant to the terms of the Trust, and
any such distribution shall reduce the Employer’s obligations under this Plan.

ARTICLE 12
MISCELLANEOUS
12.1
Status of Plan. The Plan is intended to be a plan that is not qualified within
the meaning of Code Section 401(a) and that is unfunded for tax purposes and “is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
(within the meaning of ERISA). The Plan shall be administered and interpreted in
a manner consistent with that intent.

12.2
Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer, Company or of any other person
and nothing in the Plan shall be construed to give any employee or any other
person such rights. The Plan constitutes a mere promise by the Company or
Employer to make payments in accordance with the terms of the Plan and
Participants and Beneficiaries shall have the status of general unsecured
creditors solely of the Employer employing the Participant.


20

--------------------------------------------------------------------------------




12.3
Employer’s Liability. The liability of an Employer for the payment of benefits
shall be defined only by the Plan and any Election Forms, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan.

12.4
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable to the maximum extent allowed by law. No part of the
amounts payable shall, before actual payment, be subject to seizure, attachment,
garnishment or sequestration for the payment of any debts, judgments, alimony or
separate maintenance owed by a Participant or any other person, nor shall any
part of the same, to the maximum extent allowed by law, be transferable by
operation of law in the event of a Participant’s or any other person’s
bankruptcy or insolvency or, except as provided in Section 5.7(b), be
transferable to a spouse as a result of a property settlement or otherwise.

12.5
Not a Contract of Employment. The terms and conditions of this Plan shall not be
deemed to constitute a contract of employment between any Employer and the
Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement between an Employer and a
Participant. Nothing in this Plan shall be deemed to give a Participant the
right to be retained in the service of any Employer as an employee, or to
interfere with the right of any Employer to discipline or discharge the
Participant at any time, with or without cause, or to modify the Base Salary or
other compensation at any time.

12.6
Furnishing Information. A Participant or Beneficiary shall cooperate with the
Committee by furnishing any and all information requested by the Committee and
take such other actions as may be requested in order to facilitate the
administration of the Plan and the payments of benefits hereunder.

12.7
Receipt and Release. Any payment to any Participant or Beneficiary in accordance
with the provisions of the Plan shall, to the extent thereof, be in full
satisfaction of all claims against the Employer, the Committee and a trustee (if
any) under the Plan, and the Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

12.8
Incompetent. If the Committee determines in its discretion that a benefit under
this Plan is to be paid to a minor, a person declared incompetent or to a person
incapable of handling disposition of that person's property, the Committee may
direct payment of such benefit to the guardian, legal representative or person
having the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the Account of the Participant


21

--------------------------------------------------------------------------------




and the Participant's Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.
12.9
Governing Law and Severability. To the extent not preempted by ERISA, the
provisions of this Plan shall be construed, administered and interpreted
according to the internal laws of the State of Wisconsin without regard to its
conflicts of laws principles. If any provision is held by a court of competent
jurisdiction to be invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

12.10
Notices and Communications. All notices, statements, reports and other
communications from the Committee to any employee, Participant, Beneficiary or
other person required or permitted under the Plan shall be deemed to have been
duly given when personally delivered to, when transmitted via facsimile or other
electronic media or when mailed overnight or by first-class mail, postage
prepaid and addressed to, such employee, Participant, Beneficiary or other
person at his or her last known address on the Employer’s or Company’s records.
All elections, designations, requests, notices, instructions and other
communications from a Participant, Beneficiary or other person to the Committee
required or permitted under the Plan shall be in such form as is prescribed from
time to time by the Committee, and shall be mailed by first-class mail,
transmitted via facsimile or other electronic media or delivered to such
location as shall be specified by the Committee. Such communication shall be
deemed to have been given and delivered only upon actual receipt by the
Committee at such location.

12.11
Successors. The provisions of this Plan shall bind and inure to the benefit of
the Participant’s Employer and its successors and assigns and the Participant
and the Participant’s designated Beneficiaries.

12.12
Insurance. An Employer, on its own behalf or on behalf of the trustee of the
Trust, and, in its sole discretion, may apply for and procure insurance on the
life of the Participant, in such amounts and in such forms as the Employer may
choose. The Employer or the trustee of the Trust, as the case may be, shall be
the sole owner and beneficiary of any such insurance. The Participant shall have
no interest whatsoever in any such policy or policies, and at the request of the
Employer shall submit to medical examinations and supply such information and
execute such documents as may be required by the insurance company or companies
to whom the Employer has applied for insurance. The Participant may elect not to
be insured.

12.13
Legal Fees To Enforce Rights After Change in Control. The Employer is aware that
upon the occurrence of a Change in Control, the Board (which might then be
composed of new members) or a shareholder of the Employer, or of any successor
corporation, might then cause or attempt to cause the Employer or such successor
to refuse to comply with its obligations under the Plan and might cause or
attempt to cause the Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Employer or any successor corporation has failed to comply with any of its
obligations under the Plan or any agreement thereunder or, if the Employer or
any other person takes any action to declare the Plan void or unenforceable or
institutes any litigation or other legal action designed to deny, diminish


22

--------------------------------------------------------------------------------




or to recover from any Participant the benefits intended to be provided, then
the Employer irrevocably authorizes such Participant to retain counsel of her
choice at the expense of the Employer (who shall be jointly and severally liable
for all reasonable fees of such counsel) to represent such Participant in
connection with the initiation or defense of any litigation or other legal
action, whether by or against the Employer or any director, officer, shareholder
or other person affiliated with the Employer or any successor thereto in any
jurisdiction. If paid by the Participant, the Employer shall reimburse such
legal fees no later than December 31st of the year following the year in which
the expense was incurred.
12.14
Terms. Whenever any words are used herein in the feminine, they shall be
construed as though they were in the masculine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

12.15
Headings. Headings and subheadings in the Plan are inserted for convenience only
and shall not control or affect the meaning or construction of any of its
provisions.


































23